PRESENT: All the Justices

IN RE: REBECCA VAUTER, DIRECTOR,
CENTRAL STATE HOSPITAL                                                OPINION BY
                                                              JUSTICE S. BERNARD GOODWYN
       Record No. 151723                                            December 15, 2016

                       UPON PETITION FOR A WRIT OF PROHIBITION

       In this original jurisdiction case, we consider whether a writ of prohibition lies to prevent

a circuit court from hearing a habeas corpus petition challenging a pre-trial detention order

entered by a different circuit court pursuant to Code § 19.2-169.3(F).

                                            BACKGROUND

       On October 4, 2000, a grand jury for the City of Alexandria indicted Gregory Devon

Murphy (Murphy) for capital murder of a child, in violation of Code § 18.2-31(12), and two

counts of malicious wounding, in violation of Code § 18.2-51. On October 19, 2000, Murphy

assaulted his attorney in open court, prompting the Circuit Court of the City of Alexandria

(Alexandria Court) to order a competency evaluation under the then-current version of Code

§ 19.2-169.1. 1 In a report delivered on October 31, the examining psychologist opined that


       1
           As in effect in October 2000, Code § 19.2-169.1 provided, in relevant part:

               A. Raising competency issue; appointment of evaluators. -- If . . . the
       court finds, upon hearing evidence or representations of counsel for the defendant
       or the attorney for the Commonwealth, that there is probable cause to believe that
       the defendant lacks substantial capacity to understand the proceedings against him
       or to assist his attorney in his own defense, the court shall order that a competency
       evaluation be performed by at least one [qualified] psychiatrist, clinical
       psychologist or master’s level psychologist.
                                                ....

               D. The competency report. -- Upon completion of the evaluation, the
       evaluators shall promptly submit a report in writing to the court and the attorneys
       of record concerning (i) the defendant’s capacity to understand the proceedings
       against him; (ii) his ability to assist his attorney; and (iii) his need for treatment in
       the event he is found incompetent.
Murphy was not competent to stand trial, but that “[i]t is possible that appropriate mental health

treatment, including the administration of antipsychotic medications, may eventually restore Mr.

Murphy’s capacities in these regards.” The court ordered Murphy’s competency to be restored.

       Murphy has received treatment continuing to the present. The Alexandria Court has

conducted periodic reviews pursuant to Code § 19.2-169.3(F), each time finding Murphy

incompetent to stand trial. 2 Murphy receives treatment in Central State Hospital in Dinwiddie

County.

       In 2007, Murphy moved the Alexandria Court to dismiss the capital murder indictment

on the ground that Code § 19.2-169.3(F) is unconstitutional. On September 26, 2007, the court

found the statute constitutional and denied the motion. It explained that while

       the statute probably could have been a little more clear . . . . Clearly the goal here
       was a procedure whereby the charges are not to be dismissed, so long as the other
       provisions of the statute are being complied with, and that is that there be periodic
       hearings; that there be evidence that the defendant remains incompetent; that there




       2
           Code 19.2-169.3(F) currently provides that:

       In any case when an incompetent defendant is charged with capital murder . . . the
       charge shall not be dismissed and the court having jurisdiction over the capital
       murder case may order that the defendant receive continued treatment under
       subsection A of § 19.2-169.2 for additional six-month periods without limitation,
       provided that (i) a hearing pursuant to subsection E of § 19.2-169.1 is held at the
       completion of each such period, (ii) the defendant remains incompetent, (iii) the
       court finds continued treatment to be medically appropriate, and (iv) the
       defendant presents a danger to himself or others.

The statute has featured this language since 2003. See 2003 Acts chs. 915 & 919 (enacting
subsection (D) of Code § 19.2-169.3); 2006 Acts chs. 863 & 914 (amending and reenacting Code
§ 19.2-169.3, redesignating subsection (D) as subsection (E)); 2007 Acts chs. 781 & 876
(amending and reenacting Code § 19.2-169.3); 2008 Acts chs. 406 & 796 (amending and
reenacting Code § 19.2-169.3, redesignating subsection (E) as subsection (F)); 2009 Acts chs.
813 & 840 (amending and reenacting Code § 19.2-169.3); 2012 Acts chs. 668 & 800 (amending
and reenacting Code § 19.2-169.3).


                                                 2
       be evidence that the treatment is medically appropriate; and that there be evidence
       that the defendant is dangerous, all of which we have in this case.

It continued that the evidence is “uncontroverted that Mr. Murphy remains incompetent, that the

medical treatment is appropriate, and there’s evidence that he continues to be a threat to others.” 3

       The court also found that the periodic reviews satisfy Murphy’s due process rights.

Additionally, the court found that there was no equal protection violation because the legislature

was entitled to distinguish between defendants charged with capital and non-capital offenses.

Finally, the court found that the statute did not violate the prohibition of ex post facto laws

because, although Code § 19.2-169.3 changed during Murphy’s detention, it was a procedural

change that did not infringe on any of Murphy’s vested rights.

       On May 30, 2014, Murphy again moved to dismiss the capital murder indictment and for

an order directing the Commonwealth to pursue civil commitment on the ground that his current

detention was unconstitutional. He argued that because he was “unrestorably incompetent,”

restoration treatment was no longer medically appropriate to justify his continued detention

under Code § 19.2-169.3(F)(iii).

       He also argued that Code § 19.2-169.3(F) violates the constitutional protections

established by Jackson v. Indiana, 406 U.S. 715, 738 (1972), “that ‘the State must either institute

the customary civil commitment proceedings that would be required to commit indefinitely any

other citizen [not charged with a crime] or release the defendant.’” He claimed that Code § 19.2-

169.3(F) impermissibly permits the “indefinite detention of unrestorably incompetent defendants




       3
          In the interim, both this Court and the United States Supreme Court denied Murphy’s
petitions for writs of prohibition and habeas corpus challenging the Alexandria Court’s order that
he be medicated. In re: Murphy, Record No. 011057 (July 20, 2001); Murphy v. Circuit Court,
534 U.S. 1094 (2002); Murphy v. Reinhard, 539 U.S. 944 (2003).


                                                  3
charged with capital murder without prospect of release in the community,” which “amounts to

punishment without adjudication of guilt.”

       On September 5, 2014, the Commonwealth and Murphy stipulated that Murphy is

“unrestorably incompetent to assist counsel and to have a rational understanding of the

proceedings,” and on September 8, the Alexandria Court issued a “Continuance Order and

Finding of Unrestorabilty” regarding Murphy’s motion to dismiss. After a hearing on the record,

the court issued a letter opinion on November 6, 2014, affirming the constitutionality of the

statute, and finding that Murphy remained a danger to himself and others, and that “the treatment

[he] is receiving is medically appropriate.” By order on November 17, 2014, the court found that

“Murphy remains incompetent to stand trial, that continued treatment is medically appropriate,

and that the defendant presents a danger to himself and others,” and ordered continued treatment

under Code § 19.2-169.2. 4

       On April 22, 2015, Murphy filed a petition for a writ of habeas corpus in the Circuit

Court of Dinwiddie County (Dinwiddie Court), arguing that the Director was detaining him

without lawful authority (Dinwiddie Petition). He argued that the Alexandria Court wrongfully

found that continued treatment was medically appropriate under Code § 19.2-169.3(F).

Specifically, he claimed that he does not meet criterion (iii) of that section, which is that

“continued treatment” be “medically necessary,” because it is undisputed that he is unrestorably

incompetent, and the word “treatment” is “plainly construed as ‘treatment to restore medical

competency.’” He argued that his continued detention violated both the Due Process and Equal

Protection Clauses of the Constitution of the United States. He asked the Dinwiddie Court to


       4
          This Court denied Murphy’s subsequent petition for a writ of mandamus which asked us
to direct the Alexandria Court to dismiss his indictment. In re: Murphy, Record No. 150457
(July 9, 2015).


                                                  4
order the Alexandria Court to dismiss the capital murder indictment and begin civil commitment

proceedings.

        The Director moved to dismiss the Dinwiddie Petition, arguing that the Dinwiddie Court

lacked jurisdiction under Code § 8.01-654(B)(1). 5 The Dinwiddie Court rejected that argument,

finding that Code § 8.01-654(B)(1) only applies when there is both criminal process and a

conviction, but when, like here, there is not a conviction, Code § 8.0l-654(A)(l) permits the

petition to be filed in any circuit court.

        The Director moved for reconsideration. On September 23, 2015, the Dinwiddie Court

entered orders memorializing its rulings denying the Director’s motions to dismiss and to

reconsider.

        The Director filed a petition for a writ of prohibition in this Court.

                                              ANALYSIS

        In her petition for a writ of prohibition, the Director seeks to prevent the Dinwiddie Court

from proceeding in Murphy’s habeas matter. She argues that the Dinwiddie Court lacks

territorial jurisdiction to hear Murphy’s habeas corpus petition because Code §§ 8.01-654(B)(1)

and -657, “when read together, evince a clear legislative intent that habeas corpus challenges be




        5
            Code § 8.01-654 governs writs of habeas corpus, and provides, in relevant part, that

                (A)(1) The writ of habeas corpus ad subjiciendum shall be granted
        forthwith by the Supreme Court or any circuit court, to any person who shall apply
        for the same by petition, showing by affidavits or other evidence probable cause to
        believe that he is detained without lawful authority.
                                                    ....

                (B)(1) With respect to any such petition filed by a petitioner held under
        criminal process, . . . only the circuit court which entered the original judgment
        order of conviction or convictions complained of in the petition shall have
        authority to issue writs of habeas corpus.
                                                   5
heard where the record lies, or in a court that has the authority to bring the record before it” – the

Alexandria Court – and that she has no other adequate remedy. We disagree.

       A writ of “[p]rohibition is an extraordinary remedy issued by a superior court to prevent

an inferior court from exercising jurisdiction over matters not within its cognizance where

damage or injustice is likely to follow from such action.” King v. Hening, 203 Va. 582, 585, 125

S.E.2d 827, 829 (1962); see generally Code §§ 8.01-644 and -645. “It is a remedy provided by

the common law to redress the grievance growing out of an encroachment of jurisdiction,” and

issues “properly out of a superior court to an inferior court, commanding them to cease from the

prosecution of a suit, upon a suggestion that either the cause originally, or some collateral matter

arising therein, does not belong to that jurisdiction, but to the cognizance of some other court.”

James v. Stokes, 77 Va. 225, 229 (1883).

       “Prohibition does not lie to compel a change of venue or prevent the circuit court from

proceeding with the trial on the ground it was not instituted in the proper forum.” Tazewell Cnty.

Sch. Bd. v. Snead, 198 Va. 100, 107, 92 S.E.2d 497, 503 (1956). Additionally, “the writ is never

allowed to usurp the functions of a writ of error, and can never be employed as a process for the

correction of errors of inferior tribunals.” Supervisors of Bedford v. Wingfield, 68 Va. (27 Gratt.)

329, 334 (1876). Finally, “before it can be granted, it must appear that the party aggrieved has

no remedy in the inferior tribunals. . . . and it is always a sufficient reason for withholding the

writ, that the party aggrieved has another and complete remedy at law.” Id. at 333-34.

       The decision to award such a writ “is one of sound judicial discretion, to be [made]

according to the circumstances of each particular case. And being a prerogative writ, it is to be

used . . . with great caution and forbearance, for the furtherance of justice.” Id. at 333.

However, “[t]he power of this court to award writs of prohibition . . . will always be



                                                  6
exercised . . . when the proper case is made by the pleadings and evidence.” Id.

        Thus, we must determine whether the Dinwiddie Court would act in excess of its

jurisdiction by hearing Murphy’s habeas petition, and whether the Director has other remedies.

        “Jurisdiction is the power to adjudicate a case upon the merits and dispose of it as justice

may require. In order for a court to have the power to adjudicate a particular case upon the

merits, i.e., to have active jurisdiction, several elements are needed.” Board of Supervisors v.

Board of Zoning Appeals, 271 Va. 336, 343, 626 S.E.2d 374, 378-79 (2006) (internal alterations,

quotation marks and citations omitted). As is relevant here, “[t]hose elements are subject matter

jurisdiction, which is the authority granted through constitution or statute to adjudicate a class of

cases or controversies [and] territorial jurisdiction, that is authority over persons, things, or

occurrences located in a defined geographic area.” Id. at 343-44, 626 S.E.2d at 379 (internal

quotation marks omitted). In the context of habeas corpus proceedings, the concept of

“territorial jurisdiction . . . means venue.” Snead, 198 Va. at 106-07, 92 S.E.2d at 502-03.

        Article 3 of Chapter 25 of Title 8.01 of the Code of Virginia establishes circuit courts’

subject matter jurisdiction for writs of habeas corpus. When construing statutes,

        the constant endeavor of the courts is to ascertain and give effect to the intention
        of the legislature, [and] that intention must be gathered from the words used,
        unless a literal construction would involve a manifest absurdity. Where the
        legislature has used words of a plain and definite import the courts cannot put
        upon them a construction which amounts to holding the legislature did not mean
        what it has actually expressed.

Watkins v. Hall, 161 Va. 924, 930, 172 S.E. 445, 447 (1934). “We must also assume that the

legislature chose, with care, the words it used when it enacted the relevant statute, and we are

bound by those words as we interpret the statute.” Barr v. Town & Country Props., Inc., 240 Va.

292, 295, 396 S.E.2d 672, 674 (1990).




                                                   7
        Generally, any circuit court has subject matter jurisdiction to hear a petition for a writ of

habeas corpus: “The writ of habeas corpus ad subjiciendum shall be granted forthwith by the

Supreme Court or any circuit court, to any person who shall apply for the same by petition,

showing by affidavits or other evidence probable cause to believe that he is detained without

lawful authority.” Code § 8.01-654(A)(1) (emphasis added).

        However, there are two limits upon such jurisdiction. First, Code § 8.01-654(B)(1)

provides that when a petitioner complains of a conviction order, only the court that entered that

particular order has jurisdiction to issue a writ:

        With respect to any such petition filed by a petitioner held under criminal process,
        and subject to the provisions of subsection C of this section and of § 17.1-310
        [which pertain to petitioners held under the sentence of death], only the circuit
        court which entered the original judgment order of conviction or convictions
        complained of in the petition shall have authority to issue writs of habeas corpus.

(Emphasis added.) 6

        Second, Code § 8.01-657 provides that generally, a writ is returnable “before the court

ordering the same, or any other of such courts,” but “in the event the allegations of illegality of

the petitioner’s detention present a case for the determination of unrecorded matters of fact

relating to any previous judicial proceeding, such writ shall be made returnable before the court

in which such judicial proceeding occurred.” (Emphases added.)


        6
          Code § 8.01-654(A)(2) reinforces the distinction between petitions challenging “a
criminal conviction or sentence” and those challenging other forms of detention by providing
different statutes of limitation for the two:

        A petition for writ of habeas corpus ad subjiciendum, other than a petition
        challenging a criminal conviction or sentence, shall be brought within one year
        after the cause of action accrues. A habeas corpus petition attacking a criminal
        conviction or sentence . . . shall be filed within two years from the date of final
        judgment in the trial court or within one year from either final disposition of the
        direct appeal in state court or the time for filing such appeal has expired,
        whichever is later.


                                                     8
       Here, Murphy’s petition complains of detention under the Alexandria Court’s finding as

to Code § 19.2-169.3(F), not a detention pursuant to a conviction order entered by it, therefore

subsection (B)(1) does not apply to create sole jurisdiction in the Alexandria Court.

Additionally, the parties agree that there is no need for “determination of unrecorded matters

related to any previous judicial proceeding,” and thus Code § 8.01-657 does not apply to limit

jurisdiction to the Alexandria Court in which the commitment reviews have been held. Thus, the

statutory scheme governing habeas corpus jurisdiction does not prohibit the Dinwiddie Court

from hearing Murphy’s petition.

       Additionally, a “refusal to award a writ of prohibition does not deprive the litigants of a

trial of the controversy on its merits.” Snead, 198 Va. at 107, 92 S.E.2d at 503. The Director

will have the opportunity to challenge any remedy awarded by the Dinwiddie Court on appeal to

this Court.

       Therefore, because the Dinwiddie Court has jurisdiction over the subject matter of the

controversy and the Director has alternative remedies, we refuse her request for a writ of

prohibition.

                                                                     Writ of prohibition denied.




                                                 9